                 Case 20-12456-JTD                 Doc 919        Filed 01/22/21           Page 1 of 10




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket Nos. 874, 877-884


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On January 15, 2021 I caused to be served the:

      a. “Declaration and Disclosure Statement of Edward A. Greenberg on Behalf of Ward
         Greenberg Heller & Reidy LLP,” dated January 15, 2021 [Docket No. 874], (the
         “Greenberg Declaration”),

      b. “Debtors’ Opposition to 434 King Street LLC’s Motion to Compel Compliance with
         Lease of Non-Residential Real Property, Including Payment of Post-Petition Rent and
1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
              Case 20-12456-JTD        Doc 919     Filed 01/22/21     Page 2 of 10




        Taxes, or, in the Alternative, Rejection, and Related Relief,” dated January 15, 2021
        [Docket No. 877], (the “King Street Opposition”),

c. “Debtors’ Opposition to Moody National Ruby T, LLC’s Motion to Compel Compliance
   with Lease of Non-Residential Real Property, Including Payment of Post-Petition Rent
   and Taxes, or, in the Alternative, Rejection, and Related Relief,” dated January 15, 2021
   [Docket No. 878], (the “Moody Opposition”),

d. “Debtors’ Opposition to Canal Street Properties, Inc.’s Motion to Compel Compliance
   with Lease of Non-Residential Real Property, Including Payment of Post-Petition Rent
   and Taxes, or, in the Alternative, Rejection, and Related Relief,” dated January 15, 2021
   [Docket No. 879], (the “Canal Street Opposition”),

e. “Debtors’ Opposition to Motion of Yu-Ching Hsu for an Order (A) Compelling
   Immediate Payment of Administrative Claim; (B) Compelling Rejection of Lease and
   Surrender Possession of the Premises; (C) Granting Relief from Stay; and (D) Granting
   Related Relief,” dated January 15, 2021 [Docket No. 880], (the “Hsu Opposition”),

f. “Debtors’ Opposition to Motion of Aston Properties, Inc. to Compel Compliance with 11
   U.S.C. § 365(d)(3),” dated January 15, 2021 [Docket No. 881], (the “Aston Opposition”),

g. “Debtors’ Reply in Support of Second Notice to Reject Certain Executory Contracts and
   Unexpired Non-Residential Real Property Leases,” dated January 15, 2021 [Docket No.
   882], (the “Kallioppi Reply”),

h. “Debtors’ Opposition to Motion of Wilkinson Langhorne Limited Partnership to Compel
   Compliance with 11 U.S.C. §365(D)(3),” dated January 15, 2021 [Docket No. 883], (the
   “Langhorne Opposition”),

i. “Fourth Notice of Rejection of Unexpired Leases of Nonresidential Real Property and
   Abandonment of Property in Connection therewith,” dated January 15, 2021 [Docket No.
   884], (the “Rejection Notice”),

by causing true and correct copies of the:

   i.      Greenberg Declaration, King Street Opposition, Moody Opposition, Canal Street
           Opposition, Hsu Opposition, Aston Opposition, Kallioppi Reply, Langhorne
           Opposition and Rejection Notice, to be enclosed securely in separate postage pre-paid
           envelopes and delivered via first class mail to those parties listed on the annexed
           Exhibit A,

 ii.       Rejection Notice, to be enclosed securely in separate postage pre-paid envelopes and
           delivered via first class mail to those parties listed on the annexed Exhibit B,

 iii.      Greenberg Declaration, King Street Opposition, Moody Opposition, Canal Street
           Opposition, Hsu Opposition, Aston Opposition, Kallioppi Reply, Langhorne
             Case 20-12456-JTD         Doc 919      Filed 01/22/21       Page 3 of 10




           Opposition and Rejection Notice, to be delivered via electronic mail to those parties
           listed on the annexed Exhibit C,

    iv.    King Street Opposition, to be delivered via electronic mail to:
           ahiller@adamhillerlaw.com,

     v.    Moody Opposition, to be delivered via electronic mail to:
           ahiller@adamhillerlaw.com and bmanne@tuckerlaw.com,

    vi.    Canal Street Opposition, to be delivered via electronic mail to:
           ahiller@adamhillerlaw.com and summerall@wgfllaw.com,

    vii.   Hsu Opposition, to be delivered via electronic mail to: shumiston@mccarter.com, and

   viii.   Kallioppi Reply, to be delivered via electronic mail to:
           rondrescher@drescherlaw.com.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                      /s/ Angharad Bowdler
                                                                      Angharad Bowdler

 Sworn to before me this
 19th day of January, 2021
 /s/ Amy E. Lewis
 Notary Public, State of Connecticut
 Acct. No. 100624
 Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 919   Filed 01/22/21   Page 4 of 10




                    Exhibit A
                                                 RUBY TUESDAY
                           Case 20-12456-JTD    Doc 919 Filed 01/22/21
                                                  Service List
                                                                               Page 5 of 10

Claim Name                             Address Information
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.      (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                       AVE, STE 400 RIVERDALE MD 20737-1385




                                Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 1
Case 20-12456-JTD   Doc 919   Filed 01/22/21   Page 6 of 10




                     Exhibit B
                                                   RUBY TUESDAY
                         Case 20-12456-JTD        Doc 919 Filed 01/22/21
                                                    Service List
                                                                                  Page 7 of 10

Claim Name                               Address Information
CAMBRIDGE CROSSING SHOPPING CENTER LLC   C/O BARINGS LLC ONE FINANCIAL PLAZA STE. 1700 HARTFORD CT 06103
CAMBRIDGE CROSSING SHOPPING CENTER LLC   555 E LANCASTER AVE STE 120 RADNOR PA 19087-5167
CNL FUNDING 2000 A LP                    C/O VEREIT, INC. 2325 E. CAMELBACK ROAD 9TH FLOOR PHOENIX AZ 85016
CNL FUNDING 2000 A LP                    PO BOX 29650 DEPT 880044 ID 065348 PHOENIX AZ 85038
LIMESTONE RUBY LITHIA SPRINGS LLC        C/O ORION INVESTMENT AND MGMT LTD. CORP. 200 S. BISCAYNE BOULEVARD, 7TH FLOOR
                                         MIAMI FL 33131
LIMESTONE RUBY LITHIA SPRINGS LLC        200 S BISCAYNE BLVD 7TH FL C/O OIMC MIAMI FL 33131
LIMESTONE RUBY RALEIGH LLC               200 S BISCAYNE BLVD 7TH FL C/O OIMC MIAMI FL 33131
LOWES HOME CENTER LLC                    ATTN: PROPERTY MANAGEMENT 1000 LOWE'S BLVD MOORESVILLE NC 28117
LOWES HOME CENTER LLC                    1000 LOWES BLVD MOORESVILLE NC 28117-8520
LOWNDES, DROSDICK, DOSTER,               KANTOR & REED, P.A. 215 NORTH EOLA DRIVE POST OFFICE BOX 2809 ORLANDO FL 32802
M P LLP                                  5612 ILLINOIS ROAD FORT WAYNE IN 46804
NANY ARUJO                               ADDRESS ON FILE
OREOF 2017 RUBY LLC                      C/O ORION INVESTMENT AND MGMT LTD. ATTN: JOSEPH A SANZ 200 S. BISCAYNE BLVD.,
                                         7TH FL MIAMI FL 33131
PRIORITY PROPERTY MANAGEMENT LLC         40 W WASHINGTON ST STE 101 ATTN ROY BROOKS C/O PRIORITY PROP MGMT
                                         HARRISNONBURG VA 22802
RAINIER WOODLANDS SQR ACQUISITIONS LLC   500 W CYPRESS CREED RD STE 350 C/O AVISON YOUNG PROP MGMT ATTN: DESANYA DALY
                                         FORT LAUDERDALE FL 33309
RAINIER WOODLANDS SQR ACQUISITIONS LLC   500 W CYPRESS CREED RD STE 350 C/O AVISON YOUNG PROP MGMT ATTN MARTHA NZAKEN
                                         FORT LAUDERDALE FL 33309-6155
REALTY INCOME CORP                       LEASE ADMINISTRATOR - LENA CHAU C/O REALTY INCOME CORP 11995 EL CAMINO REAL
                                         SAN DIEGO CA 92130
RT HENDERSON LLC                         1200 DUDA TRAIL OVIEDO FL 32765
TAU SOUTH LLC                            PO BOX 842428 BLDG ID 3961 C/O REALTY INCOME CORP LOS ANGELES CA 90084
THE WIDEWATERS GROUP, INC                ATTN: LEASE ADMINISTRATION PO BOX 3 DEWITT NY 12314
VEREIT, INC.                             PROPERTY MANAGER 2325 CAMELBACK RD 9TH FL PHOENIX AZ 85016
VOMC COMPANY INC                         15 DANIELS ROAD ATTENTION OSCAR B VALDEPENAS BOONTON TOWNSHIP NJ 07005
WIDEWATERS IX CANTON COMPANY LLC         THE WIDEWATERS GROUP INC ATTN ACCT RECEIVABLES PO BOX 3 DEWITT NY 13214
WILKINSON LANGHORNE LP                   C/O WILKINSON GROUP, INC. ATTENTION: RICHARD W. WILKINSON 106 COMMERCE ST.,
                                         STE 110 LAKE MARY FL 32746
WILKINSON LANGHORNE LP                   C/O RICHARD W. WILKINSON 265 SNOWFIELDS RUN HEATHROW FL 32746
WILKINSON LANGHORNE LP                   106 COMMERCE ST SUITE 110 C/O WILKINSON GROUP INC LAKE MARY FL 32746
WINCHESTER RT LLC                        268 NEWMAN AVE C/O LAYMAN LAW GROUP HARRISONBURG VA 22801
WINCHESTER RT LLC                        C/O PRIORITY PROPERTY MANAGEMENT, LLC 40 WEST WASHINGTON ST, SUITE 101 ATTN:
                                         ROY BROOKS HARRISONBURG VA 22802




                               Total Creditor count 28




Epiq Corporate Restructuring, LLC                                                                            Page 1 OF 1
Case 20-12456-JTD   Doc 919   Filed 01/22/21   Page 8 of 10




                     Exhibit C
                   Case 20-12456-JTD      Doc 919 Filed 01/22/21
                                 RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                                                         Page 9 of 10
                                             Electronic Mail Master Service List




NAME                                                          EMAIL ADDRESS
ABRAMS & BAYLISS LLP                                          seaman@abramsbayliss.com; cannataro@abramsbayliss.com;
ADAMS AND REESE LLP                                           john.rogerson@arlaw.com; jamie.olinto@arlaw.com;
ASHBY & GEDDES, P.A.                                          gtaylor@ashbygeddes.com; kearle@ashbygeddes.com;
                                                              heilmanl@ballardspahr.com; roglenl@ballardspahr.com;
                                                              ganzc@ballardspahr.com; andersonsanchezk@ballardspahr.com;
BALLARD SPAHR LLP                                             summersm@ballardspahr.com;
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP                    kcapuzzi@beneschlaw.com; jgentile@beneschlaw.com;
BUCHALTER, A PROFESSIONAL CORPORATION                         schristianson@buchalter.com;
CAFARO MANAGEMENT COMPANY                                     lmadgar@cafarocompany.com;
CHIPMAN BROWN CICERO & COLE, LLP                              desgross@chipmanbrown.com; bolton@chipmanbrown.com;
CLEARY GOTTLIEB STEEN & HAMILTON LLP                          soneal@cgsh.com; jvanlare@cgsh.com;
                                                              ddean@coleschotz.com; jalberto@coleschotz.com; aroth-
COLE SCHOTZ P.C.                                              moore@coleschotz.com;
                                                              cgriffiths@connollygallagher.com; lhatfield@connollygallagher.com;
                                                              jwisler@connollygallagher.com; kconlan@connollygallagher.com;
CONNOLLY GALLAGHER LLP                                        kbifferato@connollygallagher.com;
COUNTY OF LOUDOUN, VIRGINIA                                   steve.jackson@loudoun.gov;
CROSS & SIMON, LLC                                            mvild@crosslaw.com;
DELAWARE SECRETARY OF STATE                                   dosdoc_ftax@delaware.gov;
DELAWARE STATE TREASURY                                       statetreasurer@state.de.us;
                                                              glorioso.alessandra@dorsey.com; schnabel.eric@dorsey.com;
DORSEY & WHITNEY (DELAWARE) LLP                               seim.nathan@dorsey.com
DOUG BELDEN, HILLSBOROUGH COUNTY TAX COLLECTOR                fitzgeraldb@hillsboroughcounty.org;
FONVIELLE LEWIS MESSER & MCCONNAUGHHAY                        allen@wrongfullyinjured.com
GARNER & CONNER, PLLC                                         cconner@garnerconner.com;
GIBBONS P.C.                                                  hcohen@gibbonslaw.com; rmalone@gibbonslaw.com;
GOLDMAN SACHS BANK USA                                        gs-slg-notices@gs.com;
GOULSTON & STORRS PC                                          thoffmann@goulstonstorrs.com; ykass-gergi@goulstonstorrs.com;
HILLER LAW, LLC                                               ahiller@adamhillerlaw.com;
HOGAN♦MCDANIEL                                                dckerrick@dkhogan.com;
HOLIFIELD & JANICH, PLLC                                      aholifield@holifieldlaw.com; kmann@holifieldlaw.com;
HOWARD & HOWARD ATTORNEYS PLLC                                mbogdanowicz@howardandhoward.com;
HUNTON & WILLIAMS LLP                                         ggriffith@huntonak.com;
INDIANA ATTORNEY GENERAL OFFICE                               heather.crockett@atg.in.gov; amanda.quick@atg.in.gov;
JACK SHRUM, PA                                                jshrum@jshrumlaw.com;
JACKSON & CAMPBELL, P.C.                                      mweitzman@jackscamp.com;
JENSEN BAGNATO, P.C.                                          jeffrey@jensenbagnatolaw.com; jeffreycarbino@gmail.com;
                                                              kdwbankruptcydepartment@kelleydrye.com; rlehane@kelleydrye.com;
KELLEY DRYE & WARREN LLP                                      swilson@kelleydrye.com; mlevine@kelleydrye.com;
KLEHR HARRISON HARVEY BRANZBURG LLP                           rlemisch@klehr.com; sveghte@klehr.com; cbrennan@klehr.com;
KLEIN LLC                                                     klein@kleinllc.com
KOHNER, MANN & KAILAS, S.C.                                   swisotzkey@kmksc.com;
                                                              arogoff@kramerlevin.com; rschmidt@kramerlevin.com;
KRAMER LEVIN NAFTALIS & FRANKEL LLP                           jsharret@kramerlevin.com; jwagner@kramerlevin.com;
KURTZMAN | STEADY, LLC                                        kurtzman@kurtzmansteady.com;
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                           skaufman@skaufmanlaw.com;
MANIER & HEROD, P.C.                                          mcollins@manierherod.com; rmiller@manierherod.com
MARICOPA COUNTY TREASURER                                     muthigk@mcao.maricopa.gov
MAYNARD COOPER & GALE PC                                      jlamar@maynardcooper.com;
MCCARRON & DIESS                                              mjf@mccarronlaw.com
MCCARTER & ENGLISH LLP                                        kbuck@mccarter.com;
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.                        tleday@mvbalaw.com;
                                                              dprimack@mdmc-law.com; jbernstein@mdmc-law.com;
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP                   gbressler@mdmc-law.com; mmorano@mdmc-law.com
MCGUIREWOODS                                                  svaughn@mcguirewoods.com; sspeight@mcguirewoods.com;
MIAMI-DADE COUNTY TAX COLLECTOR                               priscilla.windley@miamidade.gov; mdtcbkc@miamidade.gov;
MISSOURI DEPARTMENT OF REVENUE                                deecf@dor.mo.gov;
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                      rmersky@monlaw.com;
MORRIS, NICHOLS, ARSHT & TUNNELL LLP                          dabbott@mnat.com;



                                                        Page 1 of 2
                Case 20-12456-JTD     Doc 919 Filed 01/22/21
                              RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                                                     Page 10 of 10
                                          Electronic Mail Master Service List




NAME                                                       EMAIL ADDRESS
OAKLAND COUNTY TREASURER                                   kevin@lawyermich.com;
OFFICE OF ATTORNEY GENERAL - PENNSYLVANIA                  cmomjian@attorneygeneral.gov; crmomjian@attorneygeneral.gov;
OFFICE OF THE ATTORNEY GENERAL - TENNESSE                  agbankdelaware@ag.tn.gov;
OFFICE OF THE ATTORNEY GENERAL - TEXAS                     abigail.ryan@oag.texas.gov; jason.binford@oag.texas.gov;
OFFICE OF THE UNITED STATES TRUSTEE                        linda.richenderfer@usdoj.gov;
PACHULSKI STANG ZIEHL & JONES LLP                          jo'neill@pszjlaw.com
PASCO COUNTY, FLORIDA ON BEHALF OF BOARD OF
COUNTY COMMISSIONERS                                       asalzano@pascocountyfl.net;tosipov@pascocountyfl.net
PAUL HASTING LLP                                           justinrawlins@paulhastings.com; aarongobersims@paulhastings.com;

PENSION BENEFIT GUARANTY CORPORATION                       morgan.courtney@pbgc.gov; efile@pbgc.gov; harris.melissa@pbgc.gov;
POLSINELLI PC                                              cward@polsinelli.com;
REGER RIZZO & DARNALL LLP                                  erassman@regerlaw.com;
SAUL EWING ARNSTEIN & LEHR LLP                             monique.disabatino@saul.com; luke.murley@saul.com;
SCHREEDER, WHEELER & FLINT, LLP                            chord@swfllp.com;
SECURITIES & EXCHANGE COMMISSION                           secbankruptcy-ogc-ado@sec.gov; secbankruptcy@sec.gov;
SECURITIES AND EXCHANGE COMMISSION                         bankruptcynoticeschr@sec.gov; nyrobankruptcy@sec.gov;
SEYFARTH SHAW LLP                                          whanlon@seyfarth.com;
SHERRARD ROE VOIGT & HARBISON, PLC                         mabelow@srvhlaw.com;
SIMON PROPERTY GROUP                                       rtucker@simon.com;
SMTD LAW LLP                                               rberens@smtdlaw.com;
STRADLEY, RONON, STEVENS & YOUNG, LLP                      dpereira@stradley.com
SULLIVAN · HAZELTINE · ALLINSON LLC                        zallinson@sha-llc.com;
TCW DIRECT LENDING LLC                                     michael.anello@tcw.com;
                                                           rosner@teamrosner.com; gibson@teamrosner.com;
THE ROSNER LAW GROUP LLC                                   liu@teamrosner.com;
                                                           marcy.smith@troutman.com; matthew.brooks@troutman.com;
TROUTMAN PEPPER HAMILTON SANDERS LLP                       gary.marsh@troutman.com;
TUCKER ARENSBERG                                           bmanne@tuckerlaw.com;
UCTS, DEPT OF LABOR AND INDUSTRY                           ra-li-ucts-bankrupt@state.pa.us
WATKINS & EAGER PLLC                                       rireland@watkinseager.com;
WEIR & PARTNERS LLP                                        jcianciulli@weirpartners.com;
WOLCOTT RIVERS GATES                                       jstiff@wolriv.com;
YOUNG CONAWAY STARGATT & TAYLOR, LLP                       bankfilings@ycst.com; mneiburg@ycst.com; jmulvihill@ycst.com;
ZIONS BANCORPORTION                                        gregory.baser@zionsbancorp.com;




                                                     Page 2 of 2
